IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


FRANK E. BEISHLINE AND SANDRA Z.           :   No. 628 MAL 2021
BEISHLINE, HUSBAND AND WIFE;               :
PHILLIP M. BALISLE AND PATRICIA E.         :
BALISLE, TRUSTEES OF THE PHILLIP M.        :   Petition for Allowance of Appeal
BALISLE REVOCABLE TRUST DATED              :   from the Order of the
JULY 15, 2016; FCRAVEN, LLC; CLYDE         :   Commonwealth Court
BARTHOLOMEW, JR. AND JUDITH M.             :
BARTHOLOMEW, HUSBAND AND WIFE;             :
LAURIE WURSTER TRUST; DONALD J.            :
BOWMAN AND KATHY BOWMAN,                   :
HUSBAND AND WIFE; DALE G. MOORE            :
AND SUZANNE MOORE, HUSBAND AND             :
WIFE; A STILLWATER HOLDINGS, LLC.,         :
                                           :
                   Petitioners             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
DEPARTMENT OF ENVIRONMENTAL                :
PROTECTION; DEPARTMENT OF                  :
CONSERVATION & NATURAL                     :
RESOURCES; AND THE PENNSYLVANIA            :
FISH AND BOAT COMMISSION,                  :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.